         Case 3:18-cv-00982-AWT Document 73 Filed 03/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

LUIS MEJIA                                              :
ABRAHAM HAMMOURI                                        :
                                                        :
       Plaintiffs                                       :   CASE NO: 3:18-CV-00982(AWT)
                                                        :
vs.                                                     :
                                                        :
OFFICER PAUL WARGO, OFFICER JAKE                        :
COLLETTO, OFFICER DOMENIC                               :
MONTELEONE, OFFICER ANDREW                              :
RONCINSKE, OFFICER KONSTANTINE                          :
ARVANITAKIS AND                                         :   MARCH 5, 2021
WAL-MART STORES EAST, LP                                :
     Defendants                                         :
                                                        :


                           MOTION FOR EXTENSION OF TIME

       Pursuant to FED. R. APP. P. (4a) (5), Plaintiffs hereby move that this court briefly

extend the time for filing the notice of appeal. The Plaintiff are actively seeking

appellate counsel. The undersigned counsel has been actively assisting in that search.

However, despite best efforts, appellate counsel has not yet been retained.

       WHEREFORE, for good cause shown, plaintiffs move that this court grant them

an extension of time of 30 days to April 7, 2021 or 14 days after this motion is granted,

which ever time is later, to file a notice of appeal.

                                            PLAINTIFFS, LUIS MEJIA AND
                                            ABRAHAM HAMMOURI


                                            BY/ss/David S.Doyle
                                            David S. Doyle
                                            Federal Bar No.: ct02987
                                            The Marcus Law Firm
                                            275 Branford Road
                                            North Branford, CT 06471
        Case 3:18-cv-00982-AWT Document 73 Filed 03/05/21 Page 2 of 2




                                         CERTIFICATE OF SERVICE

      I hereby certify that on March 5, 2021 a copy of the foregoing was sent

electronically and served by mail on anyone unable to accept electronic filing.

M. Jeffry Spahr
Deputy Corporation Counsel
Federal Bar No. CT 05416
Office of Corporation Counsel
125 East Avenue, Room 237,
PO Box 5125
Norwalk, CT 06856-5125
Email: jspahr@norwalkct.org
Tel: 203-854-7750, Fax: 203-854-7901

Janice D. Lai, Esq.
Ryan Ryan DeLuca, LLP
City Place II
185 Asylum Street, 6th Floor
Hartford, CT 06103
Tel: 860 785-5154
Email: jdlai@ryandelucalaw.com




                                                       _________/s/_______________
                                                       David S. Doyle
